      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 1 of 16 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IMAGE DENTAL, LLC, individually and                 Civil Action No.
on behalf of all others similarly situated,

       Plaintiff
                                                    COMPLAINT FOR
v.                                                  DECLARATORY JUDGMENT

CITIZENS INSURANCE COMPANY OF                       CLASS ACTION
AMERICA,

      Defendant
______________________________________


                                CLASS ACTION COMPLAINT

       Plaintiff Image Dental, LLC (“Image”), individually and on behalf of the other members

of the below-defined nationwide classes, (collectively the “Class”), brings this class action against

Defendant Citizens Insurance Company of America (“Citizens”), and respectfully shows as

follows:

                                    I.        INTRODUCTION

       1.      Image is the owner and operator of dental offices in the Chicago area. Image has

been forced, by recent orders of the State of Illinois, to cease most of its operations as part of the

State’s efforts to slow the spread of the COVID-19 Pandemic. The State has deemed elective

dental work that is not an emergency as “non-essential” and, through various orders, prohibited

elective dental procedures. This type of work comprises the vast majority of Image’s business.

       2.      Image purchased business interruption insurance from Citizens Insurance

Company of America to protect itself from situations like these, which threaten the existence of

Image’s livelihood and business. The “Businessowners Coverage Form” in the policy provides
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 2 of 16 PageID #:2




“Business Income” coverage, in which Citizens agrees to pay for loss of “Business Income” due

to the necessary “Suspension” of “operations.”

        3.      The “Businessowners Coverage Form” in the policy also provides “Civil

Authority” coverage, in which Citizens agrees to pay for loss of income caused by the action of a

civil authority that prohibits access to insured premises.

        4.      The Businessowners Coverage Form also includes “Extra Expense” coverage that

provides for additional costs and expenses that are necessary to continue operations after an

interruption to business operations has occurred.

        5.      Citizens is obligated, but has refused, to provide coverage under the policy for

losses incurred due to suspension of Image’s operations as a result of covered causes of loss.

        6.      Image timely paid its premiums in exchange for the promised coverage and its

claim for coverage has been denied.

        7.      Upon information and belief, Citizens has, on a wide scale and uniform basis,

refused to pay its insureds under its Business Loss, Civil Authority, and Extra Expense provisions.

In a letter to Image denying coverage, Citizens’ agent stated “Your Business Owners Policy does

not extend coverage for the business income due to the Coronavirus. We are not aware of any

insurance policy that would provide coverage, this is an industry wide standard.” (emphasis in

original).

                             II.     JURISDICTION AND VENUE

        8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

Defendant and at least one Class Member are citizens of different states, and because the Class

consists of at least 100 members and the amount in controversy exceeds $5,000,000 exclusive of

interest and costs.



                                                  2
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 3 of 16 PageID #:3




       9.       Venue is proper in this District under 28 U.S.C. § 1391, because Defendant

conducts business in this District, Class Members are likely located in this District, and certain

of the acts and conduct giving rise to the claims occurred within the District.

                                         III.    PARTIES

       10.      Plaintiff Image Dental, LLC is a provider of dentistry located in Cicero, Illinois

with offices in Cicero, Chicago, Summit Argo, and Oakbrook, Illinois.

       11.      Defendant Citizens Insurance Company of America is a corporation with its

headquarters located at 808 N. Highlander Way, Howell, Michigan. Citizens is authorized to write,

sell, and issue insurance policies providing property and business income coverage in Illinois and

throughout the United States.

                                IV.   FACTUAL ALLEGATIONS

       A. The Citizens policy covers losses due to business interruption, extra expense, and

             losses caused by the action of civil authorities.

       12.      Citizens issued Policy No. OBC-H180952-00 to Image. Upon information and

belief, this policy is similar in all material respects to policies issued to other Class Members.

       13.      In exchange for substantial premiums, Citizens agreed to pay for Image’s losses,

including losses for Business Income, Extra Expense, and Civil Authority.

       14.      The policy is an “all risk” policy that covers all “direct physical loss of or damage

to Covered Property at the premises . . .” (emphasis added).

       15.      “All risk” policies cover all damage from all sources unless specifically excluded.

The policy defines Covered Cause of Loss as “Risks of direct physical loss” unless the loss is

excluded.




                                                  3
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 4 of 16 PageID #:4




         16.   The covered properties for which insurance is provided include 3030 S. Cicero

Ave., Cicero, IL; 3346 W. Lawrence Ave., Chicago, IL; 17W679 Roosevelt Rd, Oakbrook, IL;

3003 W. 26th St., Chicago, IL; 7250 S. Cicero Ave., Chicago, IL; 3600 W. Belmont Ave, Chicago,

IL; 5836 S. Harlem Ave., Summit Argo, IL.

         17.   The policy includes Additional Coverages for Business Income, Extra Expenses,

and Civil Authority.

         18.   With respect to Business Income, Citizens “will pay for the actual loss of Business

Income you sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period of

restoration.’ The ‘suspension’ must be caused by direct physical loss of or damage to property at

the described premises. The loss or damage must be caused by or result from a Covered Cause of

Loss.”

         19.   “Suspension” is defined as “The partial slowdown or complete cessation of your

business activities.”

         20.   “Period of restoration” “means the period of time that begins (a) after the number

of hours shown as the Business Income Waiting Period in the Declarations after the time of direct

physical loss or damage for Business Coverage or (b) Immediately after the time of direct physical

loss or damage for Extra Expense Coverage.”

         21.   As alleged herein, “Business Income” is net income that Image and Class Members

would have earned or incurred if no physical loss or damage had occurred, and continuing normal

operating expenses incurred, including payroll expenses. “Extra Expense” are costs that Image and

Class Members incurred during the “period of restoration” of the Covered Property that would not

have been incurred if there had been no direct physical loss or damage to the Covered Property.




                                                4
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 5 of 16 PageID #:5




          22.   By the Business Income coverage, Citizens agreed to pay for Image’s and Class

Members’ actual losses of business income suffered during the suspension of Image’s and Class

Members’ businesses. Coverage runs through the “Period of Restoration,” which is ongoing due

to direct physical loss of use of the properties for their usual purposes as a result of government

orders.

          23.   Losses due to governmental orders physically barring Image and Class Members

from using their properties as intended, is a physical loss of those properties and is a “Covered

Loss” under the policy.

          24.   Under the policy “Extra Expense means reasonable and necessary expenses you

incur during the ‘period of restoration’ that you would not have incurred if there had been no direct

physical loss of or damage to property caused by or resulting from a Covered Cause of Loss.”

          25.   Extra Expense coverage includes costs incurred to “[a]void or minimize the

‘suspension’ of business and to continue ‘operations’ at the described premises or at replacement

premises or temporary locations, including relocation expenses and costs to equip and operate the

replacement premises or temporary locations; or . . . [m]inimize the ‘suspension’ of business if

you cannot continue ‘operations.’”

          26.   Extra Expense also includes costs “to repair or replace the property, but only to the

extent it reduces the amount of loss that otherwise would have been payable under . . . Business

Income.”

          27.   Civil Authority coverage under the policy provides added Business Income and

Extra Expense coverage when physical loss to property within one mile of Image’s premises

results in a civil authority prohibiting access to Image’s premises.




                                                  5
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 6 of 16 PageID #:6




       28.      The policy provides payment for “the actual loss of Business Income you sustain

and reasonable and necessary Extra Expense you incur caused by action of civil authority that

prohibits access to the described premises.”

       29.      Losses caused by orders issued by local, state, and federal authorities triggered the

Business Income, Extra Expense, and Civil Authority provisions of the Citizens policy.

       30.      Nothing in the policy excludes losses from a pandemic, such as that that caused

authorities to issue the orders in question.

       B. Image Dental and Class Members suffered covered losses due to the COVID-19

             Pandemic and the resulting Closure Orders.

       31.      On March 11, 2020, the World Health Organization declared that the emerging

threat from the novel coronavirus – also known as COVID-19 – constituted a global pandemic.

       32.      On March 16, the American Dental Association (“ADA”) recommended

“dentists nationwide postpone elective procedures for the next three weeks.”             The ADA

determined that “Concentrating on emergency dental care will allow us to care for our emergency

patients and alleviate the burden that dental emergencies would place on hospital emergency

departments.”

       33.      In response to the pandemic, and the spread of the coronavirus in Chicago and

throughout Illinois, Illinois Governor Pritzker issued Executive Order 2020-10 on March 20, 2020,

ordering all “non-essential” businesses to close and allowing individuals to leave their residence

only to perform tasks “essential to their health and safety.”

       34.      The vast majority of Image’s practice consists of performing elective dental

procedures such as routine prophylaxis and cleaning, and cosmetic procedures that are not

considered “essential” under the order.



                                                  6
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 7 of 16 PageID #:7




       35.     On April 1, the ADA extended its recommendation for dentists to keep their offices

closed to all but emergency services “until April 30 at the earliest.”

       36.     On April 6, The Centers for Disease Control issued guidance recommending that

dental facilities postpone elective procedures, surgeries, and non-urgent dental visits.

       37.     On April 20, 2020, the Illinois State Dental Society (“ISDS”) wrote to Governor

Pritzker detailing losses and damage to dental practices and noting, “[i]n keeping with your ‘Stay

at Home’ Executive Order No. 8, almost 100% of Illinois’ dental offices are closed to all but

emergency procedures.”

       38.     The ISDS went on to note that polling results showed 18% of dentists would not be

able to sustain their practices if the shutdown ended in June, and 46% of dentists responded their

practices would not survive if offices remained closed until August.

       39.     On April 30, Executive Order 2020-32 extended the prohibition on non-essential

services until May 29, 2020 (together with other Order 32-10, the “Closure Orders”).

       40.     The Closure Orders resulted in “direct physical loss of” each “Covered Property”

under the policy by denying and limiting the use of the Covered Property and causing a

suspension of operations during the restoration period. As a result of the Closure Orders, Plaintiff

and Class Members were no longer able to access or use their premises for their usual services,

and the property was lost to Plaintiff and Class Members.

       41.     The Closure Orders limit and restrict business hours; require closure of certain

businesses altogether; limit services that may be performed; and deny physical use of the

property to Plaintiff and Class members.

       42.     As a result of the Closure Orders, Plaintiff and other Class Members lost business

income and incurred extra expense.



                                                  7
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 8 of 16 PageID #:8




       43.     Image submitted a claim to Citizens. In a letter to Plaintiff denying coverage,

Citizens’ agent stated “Your Business Owners Policy does not extend coverage for the business

income due to the Coronavirus. We are not aware of any insurance policy that would provide

coverage, this is an industry wide standard. Business or BI is covered within the BOP, but only

when it’s triggered by a direct physical loss to the insured property.” (all emphasis in original).

                          V.      CLASS ACTION ALLEGATIONS

       44.     Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated. Plaintiff seeks to represent the following classes of Citizens policyholders for purposes

of obtaining declaratory judgment:

       45.     The “Business Income Class”: All persons and entities with Business Income

coverage under an insurance policy issued by Citizens that suffered an interruption of business

as a result of Closure Orders affecting the premises covered by the business income coverage.

       46.     The “Extra Expense Class”: All persons and entities with Extra Expense coverage

under a policy issued by Citizens that paid or incurred costs in seeking to minimize the suspension

of business in connection with Closure Orders affecting premises covered by their Citizens

property insurance policy.

       47.     The “Civil Authority Class”: All persons and entities with Civil Authority

coverage under a policy issued by Citizens that suffered loss of Business Income and/or Extra

Expense caused by the action of civil authority.

       48.     Defendant and any of its members, affiliates, parents, subsidiaries, officers,

directors, employees, successors, or assigns; governmental entities; and the Court staff assigned

to this case and their immediate family members are excluded from each class.



                                                   8
      Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 9 of 16 PageID #:9




        49.       Each of the Rule 23 requirements are satisfied here.

        50.       There is “numerosity” under Rule 23(a)(1) because Class Members are so

numerous that joinder is impracticable. On information and belief Class Members consist of

hundreds or more of persons and entities across the United States.

        51.       Class Members are ascertainable because they can be readily identified based on

Defendant’s records, including insurance policies issued by Defendant and electronic databases

maintained by Defendant that identify Class Members by their names, policies, or other

personally identifiable information, including their addresses and the Covered Property under

their policies.

        52.       “Commonality” and “predominance” may be established under Rule 23(a)(2) and

Rule 23(b)(3) because this action involves common issues of law and fact that determine coverage

under the policies at issue here. Such questions include, but are not limited to:

              •   Whether Plaintiff and Class Members paid premiums in exchange for all-risk

                  property policies containing Business Income, Extra Expense, and Civil Authority

                  coverage;

              •   Whether Class Members suffered a covered loss based on the Business Income,

                  Extra Expense, or Civil Authority coverage;

              •   Whether Closure Orders triggered a covered loss under the Business Income, Extra

                  Expense, or Civil Authority coverage;

              •   Whether Defendant improperly denied claims for coverage under the Business

                  Income, Extra Expense, or Civil Authority coverage based on the position these

                  provisions do not cover Closure Orders;




                                                   9
    Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 10 of 16 PageID #:10




             •   Whether Defendant breached its obligations under insurance policies with Business

                 Income, Extra Expense, or Civil Authority coverage by denying claims en masse;

             •   Whether Plaintiff and Class Members are entitled to a declaratory judgment that

                 Closure Orders trigger coverage under Business Income, Extra Expense, or Civil

                 Authority coverage; and

             •   Whether Plaintiff and Class Members are entitled to attorneys’ fees, court costs,

                 and other costs incurred in prosecuting this class action litigation.

       53.       Plaintiff’s claims are typical of other Class Members’ claims for purposes of Rule

23(a)(3) because, on information and belief, Defendant has issued blanket denials of coverage

based on a uniform policy to not pay out claims for COVID-19 related Closure Orders and related

claims for Business Income, Extra Expense, or Civil Authority coverage. Plaintiff’s injuries, like

those of other Class Members, are caused directly by these denials of coverage.

       54.       Plaintiff is an adequate class member under Rule 23(a)(4) because Plaintiff’s

interests are aligned with those of other Class Members. Plaintiff has retained counsel experienced

in class action litigation, and insurance recovery. Plaintiff is willing, ready, and able to prosecute

this action against Defendant on behalf of other policyholders.

       55.       For purposes of Rule 23(b)(1) and Rule 23(b)(3), maintaining a class action is

superior to individual litigation of Business Income, Extra Expense, or Civil Authority coverage

because of the inherent risk of inconsistent results on common factual and legal issues that arise

from common facts. These coverage issues and Defendant’s position with respect to COVID-19

should be determined on a representative basis to achieve efficiency and finality. Individual

litigation will only result in delay and differing legal standards applying to the same challenged

conduct.


                                                   10
    Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 11 of 16 PageID #:11




       56.     For purposes of Rule 23(b)(2), Defendant’s actions are equally applicable to

Plaintiff and Class Members such that the wrongdoing may be addressed by declaratory relief,

including a declaratory judgment concerning coverage under Business Income, Extra Expense, or

Civil Authority coverage relating to COVID-19.

                                    VI.    LEGAL CLAIMS

                         COUNT I: DECLARATORY JUDGMENT
                        (On Behalf of the Business Interruption Class)

Plaintiff incorporates and re-alleges the allegations in Paragraphs 1-56.

       57.     The Citizens policy is an insurance contract under which Image and Class Members

paid premiums in exchange for Citizens’ promise to pay claims for losses covered by the policy,

including but not limited to losses of business income.

       58.     Image and Class Members complied with all applicable provisions of the Citizens

policy, including payment of premiums.

       59.     Citizens has arbitrarily and without justification refused to reimburse Image and

Class Members for any losses incurred in connection with the covered losses related to the Closure

Orders and the resulting suspension of business.

       60.     Citizens has denied claims for business interruption on a uniform and class wide

basis, stating it is “not aware of any insurance policy that would provide coverage” and that such

denial was an “industry wide standard.” As such, the Court can effectively issue a declaratory

judgment that would give all Class Members relief in determining their rights with respect to

Business Income coverage in their Citizens policies.

       61.     An actual controversy exists between the rights of Image and other Class Members

and Citizens’ obligations under the policy to reimburse Image and Class Members for the full




                                                11
    Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 12 of 16 PageID #:12




amount of losses incurred by Image and Class Members in connection with Closure Orders and

damage caused by the suspension of their operations.

       62.     Image and other Class Members are entitled to a declaratory judgment under 28

U.S.C. § 2201 that:

        (a) For purposes of Business Income coverage, Image’s and the other Class Members’

       losses incurred in connection with necessary interruption of their businesses due to Closure

       Orders are insured losses under the policy;

       (b) Citizens has waived any right it may have had to assert defenses to coverage or

       otherwise seek to bar or limit coverage for Image’s and Class Members’ losses by issuing

       a blanket denial, through its agent, without conducting an investigation as required under

       Illinois law;

       (c) Citizens is obligated to pay Image and other Class Members for the full amount of the

       losses incurred and to be incurred for Business Income Coverage.

                         COUNT II: DECLARATORY JUDGMENT
                          (On Behalf of the Civil Authority Class)

Plaintiff incorporates and re-alleges the allegations in Paragraphs 1-56.

       63.     The Citizens policy is an insurance contract under which Image and Class Members

paid premiums in exchange for Citizens’ promise to pay claims for losses covered by the policy,

including but not limited to losses due to Civil Authority Actions.

       64.     Image and Class Members complied with all applicable provisions of the Citizens

policy, including payment of premiums.

       65.     Citizens has arbitrarily and without justification refused to reimburse Image and

Class Members for any losses incurred in connection with the covered losses related to the Closure

Orders and the resulting suspension of business.

                                                12
    Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 13 of 16 PageID #:13




       66.     Citizens has denied claims for business interruption on a uniform and class wide

basis, stating it is “not aware of any insurance policy that would provide coverage” and that such

denial was an “industry wide standard.” As such, the Court can effectively issue a declaratory

judgment that would give all Class Members relief in determining their rights with respect to

Business Income coverage in their Citizens policies.

       67.     An actual controversy exists between the rights of Image and other Class Members

and Citizens’ obligations under the policy to reimburse Image and Class Members for the full

amount of losses incurred by Image and Class Members in connection with Closure Orders and

damage caused by the suspension of their operations.

       68.     Image and other Class Members are entitled to a declaratory judgment under 28

U.S.C. § 2201 that:

        (a) For purposes of Civil Authority Coverage, Image’s and the other Class Members’

       losses incurred in connection with necessary interruption of their businesses due to Closure

       Orders are insured losses under the policy;

       (b) Citizens has waived any right it may have had to assert defenses to coverage or

       otherwise seek to bar or limit coverage for Image’s and Class Members’ losses by issuing

       a blanket denial, through its agent, without conducting an investigation as required under

       Illinois law;

       (c) Citizens is obligated to pay Image and other Class Members for the full amount of the

       losses incurred and to be incurred for Civil Authority Coverage.

                         COUNT III: DECLARATORY JUDGMENT
                           (On Behalf of the Extra Expense Class)

Plaintiff incorporates and re-alleges the allegations in Paragraphs 1-56.




                                                13
    Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 14 of 16 PageID #:14




       69.     The Citizens policy is an insurance contract under which Image and Class Members

paid premiums in exchange for Citizens’ promise to pay claims for losses covered by the policy,

including but not limited to losses due to Extra Expense.

       70.     Image and Class Members complied with all applicable provisions of the Citizens

policy, including payment of premiums.

       71.     Citizens has arbitrarily and without justification refused to reimburse Image and

Class Members for any losses incurred in connection with the covered losses related to the Closure

Orders and the resulting suspension of business.

       72.     Citizens has denied claims for business interruption on a uniform and class-wide

basis, stating it is “not aware of any insurance policy that would provide coverage” and that such

denial was an “industry wide standard.” As such, the Court can effectively issue a declaratory

judgment that would give all Class Members relief in determining their rights with respect to

Business Income coverage in their Citizens policies.

       73.     An actual controversy exists between the rights of Image and other Class Members

and Citizens’ obligations under the policy to reimburse Image and Class Members for the full

amount of losses incurred by Image and Class Members in connection with Closure Orders and

damage caused by the suspension of their operations.

       74.     Image and other Class Members are entitled to a declaratory judgment under 28

U.S.C. § 2201 that:

        (a) For purposes of Extra Expense Coverage, Image’s and the other Class Members’ losses

       incurred in connection with necessary interruption of their businesses due to Closure

       Orders are insured losses under the policy;




                                               14
    Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 15 of 16 PageID #:15




       (b) Citizens has waived any right it may have had to assert defenses to coverage or

       otherwise seek to bar or limit coverage for Image’s and other Class Members’ losses by

       issuing a blanket denial, through its agent, without conducting an investigation as required

       under Illinois law;

       (c) Citizens is obligated to pay Image and other Class Members for the full amount of the

       losses incurred and to be incurred for Extra Expense Coverage.

                                 VII.    REQUEST FOR RELIEF

       75.      Plaintiff Image Dental, LLC, individually and behalf of other Class Members,

respectfully requests that the Court:

       a. Enter declaratory judgment in their favor on all Counts;

       b. Certify the proposed nationwide Classes, appoint Plaintiff as representative of the

             Class, and designate Plaintiff’s counsel as counsel for the Class;

       c. Enter a judgment in favor of Image and the Class against Citizens in an amount equal

             to all attorneys’ fees and related costs incurred for the prosecution of this coverage

             action against Citizens, pursuant to 215 ILCS 5/155, in an amount to be determined at

             the conclusion of this action;

       d. Award pre-judgment and post-judgment interest;

       e. Order such other and further relief as may be just and proper.

                                        VIII. JURY DEMAND

       76.      Plaintiff hereby demands a trial by jury on all claims so triable.



       Dated: May 6, 2020                     Respectfully submitted,

                                                       /s/ Michael M. Mulder


                                                  15
Case: 1:20-cv-02759 Document #: 1 Filed: 05/06/20 Page 16 of 16 PageID #:16




                                  Michael M. Mulder
                                  Elena N. Liveris
                                  THE LAW OFFICES OF MICHAEL M. MULDER
                                  1603 Orrington Avenue, Suite 600
                                  Evanston, Illinois 60201
                                  Telephone: (312) 263-0272
                                  mmmulder@mmulderlaw.com
                                  eliveris@mmulderlaw.com

                                  Todd M. Schneider (pro hac vice forthcoming)
                                  Joshua G. Konecky (pro hac vice forthcoming)
                                  Matthew S. Weiler (pro hac vice forthcoming)
                                  SCHNEIDER WALLACE COTTRELL
                                  KONECKY LLP
                                  2000 Powell Street, Suite 1400
                                  Emeryville, CA 94608
                                  Telephone: (415) 421-7100
                                  tschneider@schneiderwallace.com
                                  jkonekcy@schneiderwallace.com
                                  mweiler@schneiderwallace.com

                                  Peter B. Schneider (pro hac vice forthcoming)
                                  Edward R. Batten (pro hac vice forthcoming)
                                  Ryan R. Hicks (pro hac vice forthcoming)
                                  SCHNEIDER WALLACE COTTRELL
                                  KONECKY LLP
                                  3700 Buffalo Speedway, Suite 960
                                  Houston, Texas 77098
                                  Telephone: (713) 338-2560
                                  Facsimile: (415) 421-7105
                                  pschneider@schneiderwallace.com
                                  ebatten@schneiderwallace.com
                                  rhicks@schneiderwallace.com

                                  Attorneys for Plaintiffs




                                    16
